UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 16-620


In re: MARCUS CRANDELL,

                    Movant.



On Motion under 28 U.S.C. § 2244 for Order Authorizing District Court to Consider
Second or Successive Application for Relief under 28 U.S.C. § 2255 in the United States
District Court for the District of Maryland, at Baltimore. Honorable Catherine C. Blake,
District Judge. (1:07-cr-00414-CCB-1)


Argued: October 26, 2016                                         Decided: June 5, 2018


Before DUNCAN and AGEE, Circuit Judges, and Bruce H. HENDRICKS, United States
District Judge for the District of South Carolina, sitting by designation.


Motion granted by unpublished per curiam order.


ARGUED: Shari Heather Silver, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Baltimore, Maryland, for Movant. David Daniel Metcalf, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Respondent. ON BRIEF: James
Wyda, Federal Public Defender, Baltimore, Maryland, Paresh S. Patel, Appellate
Attorney, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greenbelt, Maryland, for
Movant. Rod J. Rosenstein, United States Attorney, Sujit Raman, Chief of Appeals,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Respondent.
                                         ORDER


PER CURIAM:

       Marcus Crandell has filed a motion under 28 U.S.C. § 2244(b) and § 2255(h) for

authorization to file a second or successive motion under 28 U.S.C. § 2255. Crandell has

made a prima facie showing that the new rule of constitutional law announced in Johnson

v. United States, 135 S. Ct. 2551 (2015), and held to apply retroactively to cases on

collateral review by Welch v. United States, 136 S. Ct. 1257 (2016), may apply to his

case. We grant authorization for Crandell to file a second or successive § 2255 motion,

thus permitting consideration of the motion by the district court in the first instance. We

express no opinion on the timeliness or merits of Crandell’s Johnson claim. Likewise, we

express no opinion on the Government’s suggestion that the merits of Crandell’s

successive § 2255 motion are barred by either the abuse of the writ doctrine or the

doctrine of procedural default. Nothing in this order should be construed as prohibiting

the Government from raising those arguments before the district court for consideration

in the first instance.



                                                        FOR THE COURT

                                                        /s/Patricia S. Connor
                                                                  Clerk




                                            2